Citation Nr: 1620684	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  08-19 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neurological disorder, claimed as uncontrollable shaking or Parkinson's Disease, and, if so, whether service connection is warranted.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of false aneurysm left posterior tibial artery, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for residuals of a shell fragment wound to the neck with retained foreign body and injury to muscle group XXII, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for residuals of a shell fragment wound to the right knee with retained foreign body, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of a shell fragment wound to the left ankle, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for residuals of severance of the right internal carotid artery and jugular vein, also claimed as headaches, currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for muscular residuals of shell fragment wound to the left foot, currently rated as 30 percent disabling.

9.  Entitlement to an increased rating for neurological residuals of shell fragment wound to the left foot, currently rated as 10 percent disabling.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007, October 2010, and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) that respectively denied an increased rating for muscular residuals of a shell fragment wound to the left foot, denied entitlement to a TDIU, and found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a neurological disorder.  

In April 2013, the RO issued a rating decision granting a separate rating for the neurological manifestation of the Veteran's left foot shell fragment wound residuals, assigning a 10 percent rating for left foot posterior tibial nerve/medial plantar neuropathy, effective May 5, 2010. 

In August 2012 correspondence, the Veteran was informed that his claim for a TDIU was accepted as a claim for increase for the service-connected disabilities of PTSD, residuals of false aneurysm left posterior tibial artery, residuals of a shell fragment wound to the neck, shell fragment wound to the right knee, residuals of a shell fragment wound to the left ankle, and residuals of severance of the right internal carotid artery and jugular vein.  Those claims were then denied by a December 2013 rating decision.  While the Veteran did not appeal that decision, the RO considered those increased rating claims as part of the underlying TDIU appeal as discussed in a January 2014 supplemental statement of the case readjudicating those claims.  

Then, in November 2014, the Veteran testified before the undersigned at a Travel Board hearing, during which it was agreed that the increased rating issues listed on the January 2014 SSOC would be considered as part of the current appeal.  A transcript of that hearing is of record. 

The issues of {insert issues being referred} have been raised by the record in a {insert date} statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The claims for increased ratings, service connection for a neurological disorder claimed as Parkinson's disease, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2001 rating decision denied a claim of entitlement to service connection for a neurological disorder on the basis that there was no evidence that the condition occurred in or was caused by service, and no evidence of a causal relationship between the condition and herbicide exposure in service. 
 
2.  A September 2008 rating decision declined to reopen a claim of entitlement to service connection for a neurological disorder on the basis that there was no new and material evidence that the Veteran has a neurological disorder that was incurred in service or is the result of herbicide exposure in service.  

3.  Additional evidence submitted since the issuance of the September 2008 rating decision on the issue of service connection for a neurological disorder is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for a neurological disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board reopens the claim to establish entitlement to service connection for a neurological disorder.  This actions represent a complete grant of that benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Claim to Reopen

The Veteran seeks to establish service connection for a neurological disorder, claimed as uncontrollable shaking.  While it appears that the RO reopened the Veteran's claim and denied it on the merits in the February 2012 rating decision on appeal, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A rating decision issued in June 2001 denied a claim of entitlement to service connection for a neurological disorder on the basis that there was no evidence the condition occurred in or was caused by service, to include herbicide exposure therein.  The Veteran was informed of this decision by letter dated June 12, 2001.  He did not appeal and therefore, the June 2001 rating decision became final.   

In April 2007, the Veteran filed a claim to reopen service connection for a neurological disorder.  In a September 2008 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim, as new evidence received did not show a diagnosis of a neurological condition that is the result of herbicide exposure, or that a neurological condition was incurred during military service.  The Veteran was informed of this decision by letter dated September 16, 2008.  He did not appeal, and therefore the September 2008 rating decision became final.   
The Board acknowledges the Veteran's repeated contention that the neurological claim was not denied but rather deferred in 2001.  In this regard, a February 2001 rating decision states that a decision on the issue of entitlement to service connection for a neurological condition is deferred.  However, as discussed, the claim was then denied months later in a June 2001 rating decision.  The record shows that notice of that denial was sent to the Veteran at his current address of record and was not returned as undelivered.  Even further, the claim was again finally denied in an unappealed September 2008 rating decision.

The Veteran filed a claim to reopen in August 2010 (although an August 2010 notice letter references an earlier claim received on May 24, 2010, though the Board's review did not locate that earlier claim).  This appeal ensues from a February 2012 rating decision issued by the RO, which denied a claim of entitlement to service connection for Parkinson's disease on the merits, finding that the Veteran does not have a diagnosis of Parkinson's disease.  Notably, the decision indicates that the claim was part of a special review following the decision in Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989), based on the addition, effective August 2010, of certain diseases including Parkinson's disease.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014). 

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2015).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007). 

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In pertinent part, the evidence of record before the RO in September 2008 included private treatment records dated as early as March 2000 showing treatment for "suspected Parkinson's" and the Veteran's lay statements that he has longstanding hand tremors and uncontrollable shaking that are related to Agent Orange or service.  In an April 2007 written statement, the Veteran asserts that he has uncontrollable shaking of the hands, arms, and shoulders, which "is not Parkinson's disease because I was checked for it," and that those symptoms are either "nerve damage or herbicide poisoning."

Evidence added to the record since the September 2008 rating decision includes private medical records dated in August 2012 indicating that the Veteran has a diagnosis of Parkinson's disease, and the addition of Parkinson's disease to the list of diseases for which service connection is presumed where a Veteran is exposed to herbicides.  The diagnosis of Parkinson's was not made before, and is thus considered new.  It is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for service connection for a neurological disorder is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim for service connection for a neurological disorder is decided.


ORDER

New and material evidence has been received with regard to the claim for service connection for a neurological disorder and therefore that claim is reopened; the appeal is granted to this extent only.


REMAND

Additional development is needed before the Board can adjudicate the claims for service connection for a neurological disorder, increased ratings, and a TDIU.

In regards to the claims for increased ratings, the Veteran's PTSD, right knee and left ankle disabilities, residuals of false aneurysm left posterior tibial artery, residuals of severance of the right internal carotid artery and jugular vein, and shell fragment wound residuals of the neck and the left foot (muscular and neurological) were last evaluated over three years ago, in December 2012 and/or April 2013.  Contemporaneous VA examinations are needed.  Additionally, ongoing VA treatment records should also be obtained, to include any outstanding earlier treatment records pertaining to the increased rating claims inferred as part of the TDIU appeal.

In regards to the claim for service connection for a neurological disorder, the Veteran has reported experiencing uncontrollable shaking in his hands, arms, and shoulders, which he believes is related to herbicide exposure in service.  The Board also observes that the Veteran has some post-service herbicide exposure, though the exact nature and degree of exposure is unclear from the record.  The record also shows conflicting diagnoses for the Veteran's shaking, to include essential tremor, Parkinson's disease, and Parkinsonism.  Given the varying diagnoses, the Board finds that a new examination is necessary to clarify the diagnosis.  Furthermore, while there are opinions of record that the Veteran does not have Parkinson's disease that is related to service, no examiner has offered an opinion as to whether the Veteran has another neurological disorder, to include essential tremors, that is related to service on a direct basis.  Such should be obtained on remand. 

Additionally, as it appears that the Veteran has received private treatment related to his disabilities on appeal, he should be asked to provide authorizations for the release of any private treatment he has received during the period on appeal.  Although there are some private treatment records currently associated with the claims file, including private treatment relating to the left foot in June 2013 and the claimed neurological disorder in August 2012, none have been received dating after June 2013.  It is therefore unclear whether all relevant private treatment records have been obtained, and efforts to ensure a complete record should be made on remand.

Finally, the claim for entitlement to a TDIU is inextricably intertwined with the neurological disorder service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's relevant treatment records from the Bay Pines VA Health Care System dated since January 2006.

2.  Ask the Veteran to provide authorization for the release of any records of private treatment he has received relating to his claimed neurological disorder, PTSD, residuals of false aneurysm left posterior tibial artery; residuals of a shell fragment wound to the neck, residuals of a shell fragment wound to the right knee, residuals of a shell fragment wound to the left ankle, residuals of severance of the right internal carotid artery and jugular vein, neurological residuals of shell fragment wound to the left foot, and muscular residuals of shell fragment wound to the left foot, since January 2007.

4.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for a neurological disorder.  The entire electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

(a) The examiner should diagnose any neurological disorder found, to include Parkinson's disease, Parkinsonism, and essential tremor.  If a diagnosis of Parkinson's disease is not warranted, the examiner should explain the basis for that conclusion.

(b) For any diagnosed neurological disorder other than Parkinson's disease, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset during active service or is related to any in-service disease, event, or injury, to include presumed herbicide exposure therein.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Schedule an appropriate VA examination to evaluate the nature and severity of the Veteran's service-connected PTSD. The examiner must review the claims file and all relevant electronic medical records. Any indicated studies are to be performed. 

The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other non-service-connected disorder, the examiner should state this in the report. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that with appropriate rationale.

6.  Schedule, as appropriate, VA muscular, neurological, and vascular examinations to determine the current severity of the Veteran's service-connected residuals of false aneurysm left posterior tibial artery; residuals of a shell fragment wound to the neck; residuals of a shell fragment wound to the right knee; residuals of a shell fragment wound to the left ankle; residuals of severance of the right internal carotid artery and jugular vein; neurological residuals of shell fragment wound to the left foot; and muscular residuals of shell fragment wound to the left foot.

The examiner is to identify all residuals attributable to each of the foregoing disabilities.  The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond. The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


